Citation Nr: 0734525	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-00 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Mother, Mr. D. E., Ms. L. H.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 15, 1997 to 
February 3, 1997.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

At a September 2007 hearing before the Board, the veteran 
stated that he began experiencing psychiatric symptoms after 
his 3rd day of active duty training.  He stated that he was 
then hospitalized for an extended period of time before being 
released from active duty service.  The veteran's service 
medical records have been associated with the claims file, 
but there is no record of hospitalization or indeed any 
medical treatment.  The veteran's DD Form 214 which listed 
"Personality Disorder" under "Narrative Reason for 
Separation."  Accordingly, there may be further service 
medical records and/or service personnel records available 
which would be material to the adjudication of the issue on 
appeal.  See 38 C.F.R. § 3.159(c)(2) (2007).

Furthermore, in the September 2007 hearing before the Board, 
the veteran and his mother both reported that he was treated 
by a family doctor within 2 weeks of separation from military 
service.  While the record indicates that this physician has 
moved away, it still may be possible to locate any records he 
or she may have had regarding the veteran's treatment.  
Accordingly, an attempt must be made to determine whether 
these records are available.  See 38 C.F.R. § 3.159(c)(1).

Finally, the veteran has a current diagnosis of a psychiatric 
disorder and his DD Form 214 shows that a "Personality 
Disorder" was the reason for the veteran's discharge from 
active duty.  The veteran's enlistment examination report 
does not show any pre-existing psychiatric disorders and 
there is no evidence of record that a psychiatric disorder 
has been found to pre-exist service.  As such, a medical 
examination and opinion is required to determine whether the 
veteran's currently diagnosed psychiatric disorder was 
incurred in active military service.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain all of 
the veteran's service medical records, 
to include any clinical records, and 
service personnel records which are not 
currently associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran must then be 
given an opportunity to respond.

2.	The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disorders, to specifically 
include the private physician mentioned 
in testimony during the September 2007 
hearing before the Board.  An attempt 
must be made to obtain, with any 
necessary authorization from the 
veteran, copies of pertinent treatment 
records identified by him in response 
to this request which have not been 
previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran must then be 
given an opportunity to respond.

3.	After the above development is 
complete, the veteran must be afforded 
the appropriate VA examination to 
determine the etiology of any 
psychiatric disorder found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical 
records, the examiner must then provide 
an opinion as to whether any 
psychiatric disorder found is related 
to his military service.  If this 
opinion cannot be made without resort 
to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.	The RO must notify the veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

5.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of the 
case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




